SHEBELL, J.S.C.
t/a (dissenting).
I am constrained to disagree with the result reached by my colleagues. I am unable to support their exclusion of the polygraph results which were given after a knowing and intelligent waiver by defendant of his right to counsel and upon a stipulation that was fully understood by him.
It is to be pointed out initially that the Public Defender accused the State of a violation of DR 7-104(a)l, alleging that he communicated with the defendant knowing him to be represented by a lawyer without the prior consent of the lawyer. The trial court however specifically found that the State had not violated that rule because the assistant prosecutor had no knowledge that counsel had been assigned to the defendant on the day of the polygraph test. In fact the defendant himself was unaware that he had counsel. The identical situation existed in State v. McKnight, 52 N.J. 35, 42 (1968). Then Chief Justice Weintraub pointed out that neither defendant nor the prosecutor’s office knew that an attorney had been appointed for defendant at the time that the prosecutor met with the defendant and advised him of his right to counsel and obtained a statement from him. That court held that where there was no purpose to interfere with the relationship of attorney and client and no seeking to overreach defendant in any way, that the State cannot be charged with improper conduct. The findings of the court below in this case are quite specific that the State was not guilty of misconduct and that the defendant intelligently and knowingly waived his right to counsel.
The trial court also found that the State had gone over the polygraph stipulation in great detail with the defendant and had thoroughly conveyed its meaning to the defendant. More im*195portantly, the court found that the defendant understood what was told him. The sole basis for the suppression of the evidence by the trial court was that while defendant understood the stipulation of admissibility he did not believe it. Defendant testified that he was informed by fellow inmates in the Union County jail that the results of polygraph tests could never be used in court. Defendant chose to accept the inmates’ view of the law in preference to the correct explanation clearly given to him by the prosecutor. The court imposed upon the State in this case the burden of not only showing that the defendant knew and understood his rights and the explanations given to him concerning the stipulation agreement surrounding the test and its admissibility but also the burden of proving that the defendant believed what was explained to him. This question never arose when the defendant was going over the waiver of counsel and polygraph stipulation as defendant made no disclosure of his alleged belief as to its inadmissibility. He alone knew he was going to hold that belief as outweighing the direct and clear advice given to him by the assistant prosecutor. Again, the case of State v. McKnight, supra, at 46, provides guidance. In that case defendant said that his waiver was not intelligently made because he thought his word could not be used against him unless it was reduced to writing and signed by him. The court found that contention to be absurd and unworthy of consideration in light of the fact that he was told specifically that what he said could be used against him. In this case it was Powell who initiated the idea of a polygraph examination and he had in fact taken a polygraph test in another county on a prior occasion. The court found that the assistant prosecutor did all that he could to explain the ramifications of the stipulations to Powell and there is no allegation that the explanation given was in any way deficient. It was noted by the court that there was nothing more which the State could have done in this matter.
The requirements of State v. Smith, 142 N.J.Super. 575, 597 (App.Div.1976), certif. den. 72 N.J. 465 (1976) and State v. McDa*196vitt, 62 N.J. 36, 46 (1972) that there be a complete meeting of the minds as to the admissibility of the test results has been satisfied. To obtain this meeting of the minds the State did everything known to the law to ensure that full information was given to defendant and that his acknowledgment was obtained as to his knowledge and understanding. To hold that the State has the burden of not only making a defendant understand but also believe is not a burden which is at all workable from the standpoint of practicality. It would make no difference in any case whether a defendant was represented by counsel, whether his statement was in writing, whether the stipulation was signed, sealed and delivered or anything else that the law could think of to ensure that both sides would be dealt with fairly. A defendant after such an agreement need do nothing more than think of any one of an infinite number of reasons that led him to a lack of belief in what was told him and thus escape the consequences of his acts. Our Supreme Court has rejected defendant’s subjective beliefs in waiver cases as not relevant when a proper knowing and understanding waiver has been demonstrated. State v. McKnight, supra, 52 N.J. 46. The court stated a waiver is
no less ‘voluntary’ and ‘knowing’ and ‘intelligent’ because he misconceived the inculpatory thrust of the facts he admitted, or because he thought what he said could not be used because it was only oral or because he had his fingers crossed, or because he could well have used a lawyer. State v. McKnight, supra, at 55.
There is no doubt that the State has demonstrated the defendant understood what he was told. State v. Fussell, 174 N.J.Super. 14, 21 (App.Div.1980). I cannot now accept the imposition of the burden on the State to demonstrate that a defendant not only fully understands what he is told but also believed it. I question whether in this case it is a matter of “believing” as opposed to choosing to give greater weight to what someone else has told him. I would not hesitate in a case where a defendant indicated to the State that he had doubt or question concerning his rights or the agreement to afford him *197the benefit of that doubt. I am not however about to make the State a mindreader and to impose upon it the burden of proving a defendant’s belief which is in fact an impossible task.
For the above reasons I would reverse the decision of the trial court and permit into evidence the results of the polygraph test.